DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of species B directed to Figs. 2, 4A-4B with claims 1-2, 4-5, 7-12, 15-17, 20-21, and 24-28 in the reply filed on December 15, 2020 is acknowledged. However, claims 1-2, 4-5, 7-12 withdrawn from further consideration species A there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17, 20-21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (CN 205282057 U), English Translation (US 2018/0301092 A1) in view of Yamashita et al (US 2007/0273621 A1).
As to claim 15: Ma discloses a pixel circuit (Fig. 5 shows a pixel circuit; ¶0005-0022), comprising: 
a light emitting device (Fig. 5, “a light emitting device D1”); 
a first switching transistor, a gate electrode of the first switching transistor being coupled to a first scanning signal line, a first electrode of the first switching transistor being coupled to a first reference signal line, and a second electrode of the first switching transistor being coupled to a second electrode of a drive transistor (Fig. 5, “a first switching transistor M1”, a gate electrode of the first switching transistor being coupled to “a first scanning signal line Reset”, a first electrode of the first switching transistor being coupled to “a first reference signal line Vini”, and a second electrode of 
a second switching transistor, a gate electrode of the second switching transistor being coupled to a second scanning signal line, a first electrode of the second switching transistor being coupled to a second reference signal line, and a second electrode of the second switching transistor being coupled to a first electrode of the drive transistor (Fig. 5, “a second switching transistor M4”, a gate electrode of the second switching transistor being coupled to “a second scanning signal line EM”, a first electrode of the second switching transistor being coupled to “a second reference signal line VDD”, and a second electrode of the second switching transistor being coupled to a first electrode of the drive transistor MDT); 
a third switching transistor, a gate electrode of the third switching transistor being coupled to a first scanning signal line, a first electrode of the third switching transistor being coupled to a third reference signal line, and a second electrode of the third switching transistor being coupled to a gate electrode of the drive transistor (Fig. 5, “a third switching transistor M2”, a gate electrode of the third switching transistor being coupled to “a first scanning signal line Reset”, a first electrode of the third switching transistor being coupled to “a third reference signal line Vref”, and a second electrode of the third switching transistor being coupled to a gate electrode of the drive transistor MDT); 
a fourth switching transistor, a gate electrode of the fourth switching transistor being coupled to a fourth scanning signal line, a first electrode of the fourth switching transistor being coupled to a data signal line, and a second electrode of the fourth 
a fifth switching transistor, a gate electrode of the fifth switching transistor being coupled to a light emitting control signal line, a first electrode of the fifth switching transistor being respectively coupled to the second electrode of the drive transistor and 4the second electrode of the first switching transistor, and a second electrode of the fifth switching transistor being coupled to a first electrode of the light emitting device (Fig. 5, “a fifth switching transistor M5”, a gate electrode of the fifth switching transistor being coupled to “a light emitting control signal line EM”, a first electrode of the fifth switching transistor being respectively coupled to the second electrode of the drive transistor MDT and 4the second electrode of the first switching transistor M1, and a second electrode of the fifth switching transistor being coupled to a first electrode of the light emitting device D1); 
a storage capacitor, the storage capacitor being coupled between the gate electrode and the first electrode of the drive transistor (Fig. 5, “a storage capacitor C1”, the storage capacitor being coupled between the gate electrode and the first electrode of the drive transistor MDT); and 
a voltage dividing capacitor, the voltage dividing capacitor being coupled between the first electrode of the drive transistor and the second reference signal line (Fig. 5, “a voltage dividing capacitor C2”, the voltage dividing capacitor being coupled 
Ma does not expressly disclose a gate electrode of the third switching transistor being coupled to a third scanning signal line, a first electrode of the third switching transistor being coupled to a third reference signal line, and a second electrode of the third switching transistor being coupled to a gate electrode of the drive transistor. However, Yamashita teaches a pixel circuit comprises a first switching transistor, a second switch transistor, and a third switching transistor (Fig. 3, “a pixel circuit 2” comprises “a first switching transistor Tr3”, “a second switch transistor Tr4”, and “a third switching transistor Tr2”), wherein a gate electrode of the first switching transistor being coupled to a first scanning signal line, a first electrode of the first switching transistor being coupled to a first reference signal line, and a second electrode of the first switching transistor being coupled to a second electrode of a drive transistor (Fig. 3, a gate electrode of the first switching transistor Tr3 being coupled to “a first scanning signal line AZ2”, a first electrode of the first switching transistor being coupled to “a first reference signal line Vss2”, and a second electrode of the first switching transistor being coupled to “a second electrode of a drive transistor Trd”; ¶0034), a gate electrode of the second switching transistor being coupled to a second scanning signal line, a first electrode of the second switching transistor being coupled to a second reference signal line, and a second electrode of the second switching transistor being coupled to a first electrode of the drive transistor (Fig. 3, a gate electrode of the second switching transistor Tr4 being coupled to “a second scanning signal line DS”, a first electrode of the second switching transistor being coupled to “a second reference signal line Vcc”, 
As to claim 17: Ma discloses a signal of the light emitting control signal is same as a signal of the second scanning line (Figs. 4-5, a signal of the light emitting control signal EM is same as a signal of the second scanning line EM; ¶0051).
As to claim 20: Claim 20 is a dependent claim of claim 15. The prior arts Ma and Yamashita further disclose claim limitation of an electroluminescent light emitting display panel comprising the pixel circuit according to claim 15, the data signal line, the first scanning signal line, the second scanning signal line, the third scanning signal line, the fourth scanning signal line, the light emitting control signal line, the first reference signal line, the second reference signal line and the third reference signal line (Ma: Fig. 5, an electroluminescent light emitting display panel comprising the pixel circuit, the data signal line SD, the first scanning signal line Reset, the second scanning signal line EM, the fourth scanning signal line Gate, the light emitting control signal line EM, the first reference signal line Vini, the second reference signal line VDD and the third reference signal line Vref; ¶0005-0021, 0034-0058; Yamashita: Figs. 1-3, 16, “an electroluminescent light emitting display panel 1” comprising the pixel circuit according to claim 15, the data signal line SL, the first scanning signal line AZ2, the second scanning signal line DS, the third scanning signal line AZ1, the fourth scanning signal line WS, the first reference signal line Vss2, the second reference signal line Vcc and the third reference signal line Vss1; ¶0034-0036, 0079). In addition, the same motivation is used as the rejection of claim 20.
As to claim 21: Ma discloses signals of the light emitting control signal line and the second scanning signal line coupled to a same pixel circuit are same (Fig. 5, the light emitting control signal line EM and the second scanning signal line EM coupled to a same pixel circuit are same; ¶0051).  
As to claim 24: Claim 24 is a dependent claim of claim 20. The combination of the prior arts Ma and Yamashita further discloses a display apparatus, comprising the .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (CN 205282057 U), English Translation (US 2018/0301092 A1) in view of Yamashita et al (US 2007/0273621 A1), hereinafter Mas as applied to claim 15 above, and further in view of YAMAZAKI et al (US 2017/0104018 A1).
As to claim 16: Mas does not expressly disclose materials of active layers of the first switching transistor, the third switching transistor and the fourth switching transistor comprise a metal oxide semiconductor material; and materials of active layers of the second switching transistor, the fifth switching transistor and the drive transistor comprise a low temperature poly-silicon material. However, Yamazaki teaches a display device comprises a plurality of transistors (Figs. 42-50, a display device comprises a plurality of transistors), wherein the transistors comprise materials of active layers and metal oxide, a low temperature poly-silicon (Figs. 1-50, the transistors comprise materials of active layers and metal oxide, a low temperature poly-silicon; ¶0009-0010, 0194, 0311). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mas to choose material a metal oxide semiconductor material for the first and third switching transistor and a low temperature poly-silicon material for an active layer of the second transistor, such that 

Response to Arguments
Applicant’s arguments, filed on April 14, 2021, with respect to the rejection(s) of claim(s) 15-17, 20-21, 24 under 102 (a)(1) rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MA (CN 205282057 U), English Translation (US 2018/0301092 A1) and Yamashita et al (US 2007/0273621 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIN LI/
Primary Examiner, Art Unit 2693